Exhibit 10.4

 

Amendment to the Selling Agreement between
Allstate Life Insurance Company, ALFS, Inc., and
Allstate Financial Services, L.L.C. effective July 26, 1999

 

This Amendment shall modify your Selling Agreement (“Agreement”) with Allstate
Life Insurance Company (“Allstate Life”) and Allstate Financial Services, L.L.C.
(“AFS”) as set forth below and in the attached Schedule A.

 

The attached Schedule A shall replace any previous Schedule A for the same
product or, shall be an addition to the current Schedule A if the product was
not part of your Selling Agreement prior to the effective date of this
Amendment.

 

The acceptance of an application for this product, on or after the effective
date of this Amendment, is subject to the rules of Allstate Life and AFS and the
provisions of your Agreement. By submission of an Allstate Life application,
acceptance of commissions, and/or request for change of Agent of record and/or
transfer of servicing to another firm in accordance with the Agreement, you
agree to be bound by the provisions of this Amendment.

 

Effective date: April 21, 2003

 

 

By:

/s/ John Hunter

 

/s/ Lisa A. Burnell

 

 

 

John Hunter

Lisa A. Burnell

Vice President

Assistant Vice President and

Allstate Life Insurance Company

Compliance Officer

 

ALFS, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

SCHEDULE OF COMMISSIONS

SERVICE ONLY - EFFECTIVE O4/21/2003

 

Subject to terms and conditions of the Selling Agreement, Associated Insurance
Agency shall be compensated for VA Contracts issued according to the following
chart (based upon the option selected in writing by each Agent or
Representative):

 

Allstate Financial Personal Retirement Manager variable annuity

 

Accumulation Phase
Upfront/Trail commissions
(% of purchase payments)

 

Ages 0–80*

 

Ages 81–85*

 

Ages 86+*

 

 

Option A

 

Option B

 

Option C

 

Option A

 

Option B

 

Option C

 

Option A

 

Option B

 

Option C

 

Contract Year 1

 

7.50%
No trail

 

5.00%
No trail

 

2.00% 1.00% trail

 

5.50% No trail

 

3.75% No trail

 

1.75% 1.00% trail

 

3.50% No trail

 

2.50% No trail

 

1.50% 1.00% trail

 

Contract Year 2

 

6.00%
No trail

 

4.00%
No trail

 

2.00% 1.00% trail

 

4.50% No trail

 

3.00% No trail

 

1.75% 1.00% trail

 

3.00% No trail

 

2.00% No trail

 

1.50% 1.00% trail

 

Contract Year 3

 

5.00%
No trail

 

3.00%
No trail

 

2.00% 1.00% trail

 

4.00% No trail

 

2.25% No trail

 

1.75% 1.00% trail

 

2.50% No trail

 

1.50% No trail

 

1.50% 1.00% trail

 

Contract Year 4

 

4.00%
No trail

 

2.00%
1.00% trail

 

2.00% 1.00% trail

 

3.00% No trail

 

1.75% 1.00% trail

 

1.75% 1.00% trail

 

2.00% No trail

 

1.50% 1.00% trail

 

1.50% 1.00% trail

 

Contract Year 5

 

3.00%
No trail

 

1.75%
1.00% trail

 

1.75% 1.00% trail

 

2.25% No trail

 

1.50% 1.00% trail

 

1.50% 1.00% trail

 

1.50% No trail

 

1.50% 1.00% trail

 

1.50% 1.00% trail

 

Contract Year 6

 

2.00%
No trail

 

1.50%
1.00% trail

 

1.50% 1.00% trail

 

1.75% No trail

 

1.50% 1.00% trail

 

1.50% 1.00% trail

 

1.50% No trail

 

1.50% 1.00% trail

 

1.50% 1.00% trail

 

Contract Year 7+

 

1.00%
0.75% trail

 

1.00%
1.00% trail

 

1.00% 1.00% trail

 

1.00% 0.75% trail

 

1.00% 1.00% trail

 

1.00% 1.00% trail

 

1.00% 0.75% trail

 

1.00% 1.00% trail

 

1.00% 1.00% trail

 

 

--------------------------------------------------------------------------------

* Age = attained age of the oldest owner (or oldest annuitant if the owner is
not a living person) at the time the purchase payment is made.

 

Payout Phase
Trail commission
(% of contract value)

 

All Ages

 

 

Option A

 

Option B

 

Option C

 

Contract Year 1

 

0.00

%

0.00

%

1.00

%

Contract Year 2

 

0.00

%

0.00

%

1.00

%

Contract Year 3

 

0.00

%

0.00

%

1.00

%

Contract Year 4

 

0.00

%

1.00

%

1.00

%

Contract Year 5

 

0.00

%

1.00

%

1.00

%

Contract Year 6

 

0.00

%

1.00

%

1.00

%

Contract Year 7+

 

0.75

%

1.00

%

1.00

%

 

ACCUMULATION PHASE (the period in which the contract owner makes contributions
to the annuity account)

 

•                  Commissions are calculated on a contract quarter basis and
paid at the end of each calendar month beginning with the 15th contract month
and ending when the contract is annuitized.

•                  The contract must be in effect through the end of the
calendar month for a trail commission to be paid.

•                  Commissions are based upon purchase payment.

 

PAYOUT PHASE (the period during which an individual receive distributions from
the annuity account)

 

•                  Trail commissions are based on the hypothetical commuted
value (present value of remaining annuity payments) of the annuitized plan
selected. Trail commissions will be payable on the same frequency as the annuity
payments selected by the Contract Owner  (i.e. Contract month, Contract quarter,
etc.).

•                  If there are multiple income streams, there will be multiple
commission streams.

•                  Once payout is halted, trail commissions will also cease.

 

CHARGEBACKS

 

•                  Upfront commissions are subject to 100% chargeback during the
12 months following purchase payment. There are no chargebacks on trail
commissions.

•                  Chargebacks are assessed on full and partial
surrenders/withdrawals and early annuitizations.

•                  The chargeback will be for amounts in excess of the free
amount (the greater of 10% of the purchase payments or 10% of the contract value
at the beginning of the contract year.)

•      If contract is surrendered during the payout phase, the chargeback will
apply to any purchase payments(s) made during the 12 months prior to the date of
the surrender.

•      The chargeback is calculated from the date of the last purchase
payment(s) if within 12 months.

 

--------------------------------------------------------------------------------


 

Name:    Citibank, F.S.B./

Illinois Participation Agreement – ALIC Only

 

EXHIBIT C

 

PARTICIPATION AGREEMENT

 

This Participation Agreement is made between Allstate Life Insurance Company
(herein referred to as the “Administrator”), located at 3100 Sanders Road,
Northbrook, Illinois, 60062, Administrator of the Financial Services Group
Insurance Trust, (herein referred to as the “Trust”) and Citibank, F.S.B.,
located in Chicago, Illinois (herein referred to as the “Trustee”) and BD
(hereinafter, together, with its affiliates and any successors thereto, referred
to as Participant), the purpose of which is to afford qualifying persons group
insurance benefits of the sort available under said Financial Services Group
Insurance Trust.

 

NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties hereby agree as follows:

 

1.             Subject to the approval of the Insurance Company, Administrator
and Trustee agree to permit the Participant to become a participant under the
Financial Services Group Insurance Trust Agreement.

 

2.             The Participant agrees to be bound by:

a.                    the terms of the Trust Agreement, dated as of April 23,
1999, for the establishment of the Trust (the “Trust Agreement”) as the same
presently appears in writing and as from time to time amended in accordance with
the provisions thereof (capitalized terms used herein without definition shall
have the meaning  ascribed thereto in the Trust Agreement); and

b.                   each and every provision of the policy(ies) of group
insurance (and all riders and amendments thereto) issued to the Trust.

 

3.                                       Notices required or permitted shall be
given in writing and delivered in writing by United States Mail, postage
prepaid. Notices to the Administrator or Participant shall be sent to the
address provided on the first page of the Selling Agreement to which this
Participation Agreement is an Exhibit to. Any party may inform the others of a
change of address by written notice pursuant to this paragraph.

 

IN WITNESS WHEREOF, effective as of the date of the Selling Agreement, the
parties hereto have caused these presents to be executed by their respective
officers as described below:

 

ACCEPTED:

 

CITIBANK, F.S.B.

 

 

Trustee of the Financial Services

 

 

Group Insurance Trust

 

 

 

 

 

BY:

/S/ Donald L. Emerson

 

 

 

 

 

 

 

 

TITLE:

Trust Officer

 

 

 

 

 

 

 

 

 

Administrator, Financial Services

 

Participant, Financial Services

Group Insurance Trust

 

Group Insurance Trust

 

 

 

Acceptance of this Participation

 

Acceptance of this Participation

Agreement evidenced by signature on

 

Agreement evidenced by signature on

Selling Agreement

 

Selling Agreement

 

--------------------------------------------------------------------------------